IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CURTIS LEE [#NM5060] AKA STEVEN              : No. 61 EM 2019
ACKRIDGE,                                    :
                                             :
                    Petitioner               :
                                             :
             v.                              :
                                             :
                                             :
JOHN J. TALABER, ESQUIRE,                    :
DEFENDANT SECRETARY,                         :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE ["PBPP"], ET            :
AL,                                          :
                                             :
                    Respondents              :

                                       ORDER



PER CURIAM

      AND NOW, this 12th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.